Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Zitelli (US Pub. No. 2003/0147646) teaches an apparatus for signal modulation in a point-to-multipoint optical network, said apparatus being configured to modulate a single-wavelength carrier wave (102 from laser) before distribution towards optical receivers of a first type adapted for intensity detection (126 Intensity Receiver) and a second type adapted for optical field detection (128 Phase Receiver), said apparatus comprising: 
a first module (205) configured to modulate said carrier wave by varying the intensity of said carrier wave (by Intensity Modulator), to represent data intended for said first type of receivers (126 Intensity Receiver).
Ishimura et al (US Pub. No. 2019/0288777) teaches passive optical network comprising intensity modulator and phase modulator (see Fig. 1A).
However, none of the prior art cited alone or in combination provides the motivation to teach:
controlling the phase and/or polarization of said carrier wave during selected periods;
a second module configured to modulate said carrier wave by varying the phase and/or polarization of said carrier wave, to represent data intended for 
Regarding claim 14, Zitelli (US Pub. No. 2003/0147646) teaches a method for signal modulation in a point-to-multipoint optical network, comprising: 
providing optical receivers of a first type adapted for intensity detection (126 Intensity Receiver) and a second type adapted for optical field detection (128 Phase Receiver);
providing an apparatus configured to modulate a single-wavelength carrier wave (102 from laser) before distribution towards said optical receivers, said apparatus comprising a first module (205) and a second module (206); 
modulating said carrier wave using said first module, including, varying the intensity of said carrier wave (by Intensity Modulator), to represent data intended for said first type of receivers (126 Intensity Receiver); and,
modulating said carrier wave using said second module (206).
Ishimura et al (US Pub. No. 2019/0288777) teaches passive optical network comprising intensity modulator and phase modulator (see Fig. 1A).
However, none of the prior art cited alone or in combination provides the motivation to teach:
controlling the phase and/or polarization of said carrier wave during selected periods; 
varying the phase and/or polarization of said carrier wave, to represent data intended for said second type of receivers, and varying the intensity of said carrier wave during selected periods.


providing optical receivers of a first type adapted for intensity detection (126 Intensity Receiver) and a second type adapted for optical field detection (128 Phase Receiver);
providing an apparatus configured to modulate a single-wavelength carrier wave (102 from laser) before distribution towards said optical receivers, said apparatus comprising a first module (205) and a second module (206); 
modulating said carrier wave using said first module, comprising:
varying the intensity of said carrier wave (by Intensity Modulator), to represent data intended for said first type of receivers (126 Intensity Receiver); and,
modulating said carrier wave using said second module (206).
Ishimura et al (US Pub. No. 2019/0288777) teaches passive optical network comprising intensity modulator and phase modulator (see Fig. 1A).
However, none of the prior art cited alone or in combination provides the motivation to teach:
controlling the phase and/or polarization of said carrier wave during selected periods; 
varying the phase and/or polarization of said carrier wave, to represent data intended for said second type of receivers, and varying the intensity of said carrier wave during selected periods.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hara et al (US Pub. No. 2021/0013971) is cited to show optical communication distribution of optical signal between OLT and ONUs.
Ferreira et al (US Pub. No. 2018/0234185) is cited to show PON communication system comprising modulator arranged to introduce pilot signal by varying the phase or intensity of the optical signal (see paragraph [0021]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637